Citation Nr: 1120772	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active military service from February 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision, in pertinent part, denied service connection for a low back disability.

In June 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  The AMC continued to deny the claim (as reflected in a January 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board.

In March 2010, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a low back disability is warranted.

The June 2008 Board remand noted that VA orthopedic examination was necessary to determine whether there is a medical relationship between the Veteran's current back disability and service, to include whether the Veteran's current back disability was aggravated during his period of service.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2008, the Veteran was afforded a VA orthopedic examination.  In the August 2008 examination report, the physician stated that the Veteran's back pain existed prior to service and that his back condition was possibly aggravated by "rigid military duty".  The examiner did not provide any additional rationale for the conclusions reached, nor did he indicate on what medical evidence these opinions were based.  The RO noted that these opinions did not comply with the June 2008 Board remand instructions and requested an addendum opinion.  In the December 2009 addendum report, the examiner stated that he could not resolve the matter of service connection without resorting to mere speculation.  However, the examiner did not state why such an assessment would be speculative, nor did he provide any rationale for his conclusion.  

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a thorough review of the claims file, the examiner needs to specifically identify any pre-existing back disability and any current back disability and provide a medical opinion as to whether it is at least as likely as not that the Veteran's claimed back disability is either related to service or was aggravated during service.  The examiner must provide complete rationale for any conclusions reached.

The record also reflects that there are outstanding VA medical records which may be pertinent to the claim.  In October 2008, the Veteran indicated that he has been receiving treatment for his back disability from the VA Medical Center (VAMC) in Erie, Pennsylvania.  There are also indications that he may have received treatment at the Buffalo, New York VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Erie and Buffalo VAMCs any outstanding records of treatment for a back disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated him for a back disability both prior to, and following service.  Of particular interest are medical records from the Erie, Pennsylvania and Buffalo, New York VA Medical Centers.  The Veteran must be advised that he is to provide a complete list of VA and non-VA health care providers as requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his claimed back disability.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history, including work-related injuries and other injuries to the back are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Following review of the claims file and an examination of the Veteran, the physician should specifically identify any pre-existing back disability, any injuries or back problems in service and any current back disability and provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed back disability is either (1) related to service or, (2) was aggravated during service.  

All examination findings, along with complete rationale for all opinions expressed, should be set forth in the examination report.  The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  All positive and negative evidence should be discussed by the physician.  The conclusions of the physician should reflect review and discussion of all pertinent evidence.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


